Appellate Case: 19-6122     Document: 010110664471       Date Filed: 03/30/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                       UNITED STATES COURT OF APPEALS                        March 30, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 19-6122

  TONY LAMAR BURRIS,

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. No. 5:03-CR-00213-R-1)
                        _________________________________

 Susan M. Otto, Federal Public Defender (Laura K. Deskin, Research & Writing
 Specialist, Oklahoma City, Oklahoma, with her on the briefs), Oklahoma City,
 Oklahoma, for Defendant – Appellant.

 Steven W. Creager, Assistant United States Attorney (Robert J. Troester, Acting United
 States Attorney, with him on the briefs), Office of the United States Attorney, Western
 District of Oklahoma, Oklahoma City, Oklahoma, for Plaintiff – Appellee.
                         _________________________________

 Before MATHESON, PHILLIPS, and MORITZ, Circuit Judges.
                   _________________________________

 MORITZ, Circuit Judge.
                     _________________________________

       In 2004, Tony Burris pleaded guilty to possession with intent to distribute

 crack cocaine, and the district court sentenced him to 262 months in prison, the low

 end of his sentencing range under the United States Sentencing Guidelines (the
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022     Page: 2



 Guidelines). After Congress passed the Fair Sentencing Act of 2010, which addressed

 sentencing disparities between crack and powder cocaine, and made those changes

 retroactive in the First Step Act of 2018, Burris moved for a reduced sentence. See

 Pub. L. No. 111-220, 124 Stat. 2372 (2010); Pub. L. No. 115-391, 132 Stat. 5194

 (2018). The government opposed the motion, arguing that Burris’s Guidelines range

 remained the same because the calculation should be based on the larger quantity of

 crack cocaine attributed to Burris in the Presentence Investigation Report (PSR)

 rather than the smaller amount charged in the indictment. Recognizing that the

 parties raised an issue that had not yet been addressed by this court, the district court

 declined to resolve it, instead exercising its discretion to deny relief regardless of the

 correct Guidelines calculation. Because we hold that the district court was obligated

 to calculate Burris’s revised Guidelines range before exercising its discretion to deny

 relief and that the error was not harmless, we reverse and remand for further

 proceedings consistent with this opinion.

                                       Background

        A federal grand jury indicted Burris for his role in a drug-distribution

 conspiracy. Burris pleaded guilty to possession with intent to distribute 50 grams or

 more of crack cocaine, in violation of 21 U.S.C. § 841(a)(1). The PSR stated that

 Burris was the supply source for multiple drug transactions involving his

 coconspirators and determined that Burris was accountable for 567 grams of crack

 cocaine. Because Burris had been convicted of three prior felonies involving drug

 distribution, the PSR determined that Burris was a career offender under


                                             2
Appellate Case: 19-6122    Document: 010110664471         Date Filed: 03/30/2022    Page: 3



 U.S.S.G. § 4B1.1, which provides an alternate method for calculating the offense

 level based on the statutory maximum sentence for the offense. Burris’s conviction

 carried a statutory mandatory minimum sentence of ten years and a maximum of life;

 therefore, the PSR calculated that Burris’s base offense level was 37. After

 subtracting three levels for acceptance of responsibility, Burris’s total offense level

 was 34. Given this offense level and Burris’s criminal-history category of VI, the

 PSR determined that his Guidelines range was 262–327 months. The district court

 sentenced Burris to 262 months.

       While Burris was serving his sentence, Congress passed the Fair Sentencing

 Act of 2010, which, in relevant part, increased the quantity of crack cocaine required

 to trigger the 10 years-to-life mandatory minimum and maximum sentences under

 § 841(b)(1)(A) from 50 grams to 280 grams. See § 2(a)(1), 124 Stat. at 2372.

 Although the Fair Sentencing Act was not retroactive, Congress later made it so when

 it passed the First Step Act of 2018, which provides that a district court may impose a

 reduced sentence as though the relevant portions of the Fair Sentencing Act were in

 effect at the time of the offense was committed. § 404(b), 132 Stat. at 5222.

       Following these changes to the legal landscape, the Probation Office filed a

 report advising the district court that Burris appeared eligible for a reduced sentence.

 According to the report, the Fair Sentencing Act decreased Burris’s statutory

 minimum and maximum sentences, which in turn decreased his offense level and his

 resulting Guidelines range, reducing it from 262–327 months to 188–235 months.




                                             3
Appellate Case: 19-6122     Document: 010110664471         Date Filed: 03/30/2022        Page: 4



        Burris subsequently filed a motion under 18 U.S.C. § 3582(c)(1)(B) and

 § 404(b) of the First Step Act requesting a sentence reduction. He argued that the

 amount of crack cocaine referenced in his offense of conviction—50 grams—should

 form the basis of the revised Guidelines calculation. He therefore agreed with the

 Probation Office’s report that his revised Guidelines range was 188–235 months and

 requested a sentence at the low end of that range. The government opposed the

 motion, disputing Burris’s eligibility for a reduced sentence and alternatively arguing

 that Burris’s Guidelines range had not changed because the PSR attributed more than

 the threshold quantity of 280 grams of crack cocaine to Burris.

        Although the district court determined that Burris was eligible for a sentence

 reduction, it declined to grant relief. According to the district court, the parties’

 arguments presented “myriad legal issues district courts have yet to address or about

 which they disagree.” R. vol. 1, 162. The district court decided, however, that it

 “need not resolve these issues” because the First Step Act grants courts discretion to

 grant or deny relief. Id. Thus, the district court declined to calculate Burris’s

 Guidelines range, stating that “[G]uidelines recalculations, whatever their result, are

 simply one factor in the [c]ourt’s consideration—and not a controlling one at that.”

 Id. at 163. The district court then turned to the 18 U.S.C. § 3553(a) sentencing factors

 and concluded that Burris’s original 262-month sentence remained appropriate given

 the severity of his conduct, the need to deter criminal behavior, and Burris’s criminal

 history.

        Burris appeals.


                                              4
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022     Page: 5



                                         Analysis

 I.     Guidelines Calculation

        Burris argues that the district court erred when it declined to calculate his

 revised Guidelines range prior to exercising its discretion to deny relief. We review a

 district court’s disposition of a First Step Act motion for abuse of discretion.1 United

 States v. Mannie, 971 F.3d 1145, 1155 (10th Cir. 2020). “A district court abuses its

 discretion when it relies on an incorrect conclusion of law or a clearly erroneous

 finding of fact.” United States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016)

 (quoting United States v. Battle, 706 F.3d 1313, 1317 (10th Cir. 2013)). “We review

 matters of statutory interpretation, as well as the scope of a district court’s authority

 to reduce a sentence, de novo.” United States v. Broadway, 1 F.4th 1206, 1211 (10th

 Cir. 2021).

        Since the district court’s ruling, we have largely resolved the underlying

 issues. As the government acknowledges, its original position is no longer viable

 because we have determined that both a defendant’s eligibility for First Step Act


        1
          The government contends that we should review only for plain error because
 Burris failed to argue below that the district court was obligated to calculate his new
 Guidelines range before deciding whether to reduce his sentence. The government
 acknowledges that Burris had no opportunity to object in person because the district
 court declined Burris’s request for a hearing, but it nevertheless asserts that Burris
 should have filed a motion for reconsideration to preserve the issue he raises in this
 appeal. We recently concluded (over the government’s argument to the contrary) that
 a motion for reconsideration can be filed in a § 3582 proceeding. See United States v.
 Warren, 22 F.4th 917, 922, 926 (10th Cir. 2022). But Warren did not hold that a
 motion for reconsideration must be filed to preserve an argument for appellate
 review. And the authorities the government cites do not state otherwise. We therefore
 reject the government’s argument for plain-error review.

                                             5
Appellate Case: 19-6122    Document: 010110664471         Date Filed: 03/30/2022    Page: 6



 relief and the calculation of a defendant’s revised Guidelines range turn on the

 offense of conviction. United States v. Crooks, 997 F.3d 1273, 1278 (10th Cir. 2021)

 (holding that eligibility for relief under First Step Act turns on “defendant’s federal

 offense of conviction, not his [or her] underlying conduct”); Broadway, 1 F.4th at

 1213–14 (holding that “district court should look to the minimum drug quantity

 associated with an eligible defendant’s offense of conviction, rather than his

 underlying conduct” when conducting revised Guidelines calculation).

       And critically, as Burris highlights, our decisions have also discussed a district

 court’s obligation to calculate the revised Guidelines range prior to deciding, in its

 discretion, whether to reduce a defendant’s sentence. In United States v. Brown, we

 noted that although the First Step Act does not authorize plenary resentencing,

 effecting the changes contemplated by the First Step Act nevertheless requires a

 district court to “calculate the defendant’s Guideline[s] range.” 974 F.3d 1137, 1144

 (10th Cir. 2020). We stressed that a correct Guidelines calculation is the “starting

 point” to any sentencing proceeding and “paramount” when sentencing under the

 First Step Act. See id. at 1144–45. Likewise, in Crooks, we recognized that the plain

 language of the First Step Act directs courts to “‘impose a reduced sentence as if . . .

 the Fair Sentencing Act . . . were in effect at the time the covered offense was

 committed,’” a statutory mandate that “necessarily requires a correct calculation of

 the [G]uidelines range.” 997 F.3d at 1278 (emphasis added) (quoting Brown, 974

 F.3d at 1145). We therefore determined that “[t]he district court should have

 recalculated the [G]uidelines range” and instructed the district court on remand to


                                             6
Appellate Case: 19-6122     Document: 010110664471         Date Filed: 03/30/2022     Page: 7



 calculate the defendant’s revised Guidelines range before considering the § 3553(a)

 factors. Id. at 1278, 1280. And in Broadway, we reiterated that the district court

 should “determine whether the Fair Sentencing Act would have affected [the

 defendant’s] sentence had it been in effect at the time of the defendant’s crime” and

 then “[a]fter the district court does so, it may exercise its discretion to determine

 whether to reduce a sentence, which may include consideration of the § 3553(a)

 sentencing factors and the defendant’s underlying conduct.” 1 F.4th at 1213–14

 (emphasis added).

        As our recent decisions illustrate, a district court is obligated under the First

 Step Act to correctly calculate the defendant’s revised Guidelines range prior to

 exercising its discretion to grant or deny relief. Several of our sibling circuits agree.

 See United States v. Blake, 22 F.4th 637, 641 (7th Cir. 2022) (per curiam) (“Although

 courts are never obligated to grant [First Step Act] motions, their discretion ‘must be

 informed by a calculation of the new sentencing parameters’ and an accurate

 comparison between the original and new options.” (quoting United States v. Corner,

 967 F.3d 662, 665 (7th Cir. 2020))); United States v. Collington, 995 F.3d 347, 355

 (4th Cir. 2021) (explaining that “district courts must accurately recalculate the

 Guidelines sentenc[ing] range” when addressing First Step Act motions); United

 States v. Boulding, 960 F.3d 774, 784–85 (6th Cir. 2020) (concluding that First Step

 Act “at a minimum” requires “accurate calculation of the amended [G]uidelines range

 at the time of resentencing”); United States v. Murphy, 998 F.3d 549, 560 (3d Cir.




                                              7
Appellate Case: 19-6122      Document: 010110664471       Date Filed: 03/30/2022       Page: 8



 2021) (finding that district court must make “accurate calculation” of revised

 Guidelines range in First Step Act proceedings).

        Resisting this conclusion, the government argues that our instruction in Brown

 to begin with the correct Guidelines calculation conflicts with—and is accordingly

 negated by—our earlier decision in Mannie. See Haynes v. Williams, 88 F.3d 898,

 900 n.4 (10th Cir. 1996) (instructing court facing intra-circuit conflict to follow

 earlier precedent). In so arguing, the government relies on the portion of Mannie in

 which we addressed the defendant’s argument that we should review a decision under

 the First Step Act “for an abuse of sentencing discretion, utilizing the two-step

 approach” set forth in Gall v. United States, 552 U.S. 38 (2007). Id. at 1154–55

 (citing Gall for proposition that appellate review of criminal defendant’s sentence has

 two steps, procedural error and substantive reasonableness). We rejected this

 argument in Mannie, because we reasoned that defendants who bring First Step Act

 motions have already “had the opportunity to challenge the district court’s sentencing

 decisions on direct appeal.” Id. at 1155. Thus, we concluded, “upon review of a

 sentence-modification proceeding, this court reviews not the propriety of the

 sentence itself, but the propriety of the district court’s grant or denial of the motion to

 reduce the sentence.” Id.

        The government seizes on our rejection of the defendant’s argument that

 Gall’s two-step process should apply when we review First Step Act motions,

 insisting that it conflicts with Brown’s direction that a district court confronting a

 First Step Act motion must first calculate a defendant’s correct Guidelines range. But


                                             8
Appellate Case: 19-6122    Document: 010110664471         Date Filed: 03/30/2022      Page: 9



 the government reads too much into this discussion. Gall’s two-step process involves

 more than ensuring that the Guidelines were correctly calculated—indeed, the second

 step of that process includes a review for substantive reasonableness of the sentence

 as a whole, which has little to do with the underlying Guidelines calculations. See

 Gall, 552 U.S. at 51. So our rejection of that two-step process for First Step Act

 motions does not carry an implicit rejection of the notion that a district court faced

 with a First Step Act motion must first calculate a defendant’s correct Guidelines

 range. Simply put, we did not hold in Mannie that district courts are free to eschew

 the Guidelines calculation in the First Step Act context. We merely found that our

 review under the First Step Act is limited to the district court’s disposition of the

 First Step Act motion. See Mannie, 971 F.3d at 1155. Thus, we see no conflict

 between this discussion in Mannie and our instruction in Brown that a district court

 must begin with the correct Guidelines calculation.

       As further evidence of conflict, the government highlights Mannie’s comment

 that the district court is not required to examine the § 3553(a) factors when deciding

 a First Step Act motion. See 971 F.3d at 1158 n.18. According to the government,

 Mannie’s comment conflicts with Brown’s instruction to calculate the correct

 Guidelines range because one of the § 3553(a) factors is the Guidelines range itself.

 See § 3553(a)(4). But again, the government reads too much into Mannie. Although

 the Guidelines range is one of seven factors listed in § 3553(a), it is far more than

 that. A defendant’s Guidelines range is “the starting point and the initial benchmark”

 of sentencing, and “a district court should begin all sentencing proceedings by


                                             9
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022    Page: 10



  correctly calculating the applicable Guidelines range.” Gall, 552 U.S. at 49; see also

  Brown, 974 F.3d at 1144–45 (explaining that Guidelines range is “starting point of

  any sentencing” and is of “paramount” importance). We therefore see no

  inconsistency between Brown’s direction that a district court ruling on a First Step

  Act motion “must calculate the defendant’s Guideline[s] range,” 974 F.3d at 1144,

  and Mannie’s accompanying instruction that the district court is “not required” to

  consider the six other § 3553(a) factors when exercising its discretion, see 971 F.3d

  at 1158 n.18. Thus, we reject the government’s argument that Mannie conflicts with

  Brown.2

        Next, in a letter of supplemental authority, the government contends that our

  recent decision in Warren supports its position that the district court did not err by

  “declining to decide the appropriate Guidelines range.” Aplee. Rule 28(j) Letter, Jan.

  7, 2022. Warren involved, in part, the defendant’s argument (advanced for the first

  time in a motion for reconsideration) that the sentencing court had improperly

  designated him as a career offender, thus inflating his Guidelines range. 22 F.4th at

  921. But rather than definitively deciding the career-offender question, the district

  court assumed that the defendant was not a career offender and proceeded to deny

  relief on other grounds. Id. at 929–30. The defendant argued on appeal that the

  “district court was required to conduct an independent sentencing analysis anchored



        2
          The government alternatively proposes a solution to read Mannie and Brown
  harmoniously. Because we are unpersuaded that Mannie and Brown conflict, we do
  not reach the government’s alternative argument.

                                             10
Appellate Case: 19-6122     Document: 010110664471          Date Filed: 03/30/2022   Page: 11



  in his proffered Guidelines range—without the career[-]offender designation.” Id. at

  929. Under these facts, we found no error, reasoning that “[a]lthough the district

  court did not explicitly grapple with the precise Guidelines range proffered by [the

  defendant], it implicitly accepted that Guidelines range by performing its analysis

  based on the assumption the career[-]offender classification did not apply.” Id. at

  929–30. We also distinguished these facts from the facts in Crooks, explaining that

  there, by contrast, “the district court refused to consider the career offender issue

  entirely.” Id. at 930 (emphasis added).

        Contrary to the government’s argument, this case is more like Crooks than

  Warren. Here, unlike in Warren, the district court did not assume that Burris’s

  proffered revised Guidelines range was correct. See 22 F.4th at 929–30. Instead, as in

  Crooks, the district did not calculate Burris’s revised Guidelines range. See 997 F.3d

  at 1278. We also observe that the procedural posture in Warren was different—there,

  the defendant raised his Guidelines argument for the first time in a motion for

  reconsideration. See 22 F.4th at 921. Thus, the government’s reliance on Warren is

  misplaced.

        In sum, although we recognize that the district court lacked the benefit of our

  subsequent decisions, we conclude that it erred by failing to calculate Burris’s correct

  Guidelines range prior to exercising its discretion. See Pelt v. Utah, 539 F.3d 1271,

  1282 (10th Cir. 2008) (“Where a change of law occurs while a case is on appeal, we

  apply the law in effect at the time of our decision.”).




                                             11
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022        Page: 12



  II.   Harmless Error

        The government argues that even if the district court erred, any error was

  harmless. In the sentencing context, an error is harmless if it “did not affect the

  district court’s selection of the sentence imposed.” United States v. Montgomery, 439

  F.3d 1260, 1263 (10th Cir. 2006) (quoting United States v. Labastida-Segura, 396

  F.3d 1140, 1143 (10th Cir. 2005)). As the beneficiary of the error, the government

  bears the burden of proving harmlessness by a preponderance of the evidence. United

  States v. Sanchez-Leon, 764 F.3d 1248, 1262–63 (10th Cir. 2014).

        We have not directly addressed whether failing to calculate the Guidelines

  range when ruling on a First Step Act motion is harmless error, but we are persuaded

  by the Seventh Circuit’s reasoning in a factually similar case. In Blake, like here, the

  district court “sidestepped the parties’ dispute about the quantity of drugs attributable

  to [the defendant] for sentencing purposes and thus never calculated the retroactively

  lowered range under the [Guidelines].” 22 F.4th at 639. Then, like here, the district

  court “proceeded directly to assessing whether, as a matter of its discretion, [the

  defendant] deserved a reduced sentence.” Id. at 640. The Seventh Circuit found error,

  as we have, explaining that when faced with a difficult Guidelines calculation, courts

  cannot bypass the calculation and proceed directly to the § 3553(a) factors. See id. at

  642. It further concluded that the very nature of this error “preclude[d] a finding of

  harmlessness,” reasoning that “district courts must begin their analysis with the

  Guidelines and remain cognizant of them throughout the sentencing process.” Id. at

  642 (quoting Peugh v. United States, 569 U.S. 530, 541 (2013)). By failing to


                                             12
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022      Page: 13



  calculate the Guidelines range, the Seventh Circuit noted, the district court’s

  “exercise of discretion was untethered from the ‘benchmark’ of the new sentencing

  framework.” Id. (quoting Corner, 967 F.3d at 666).

        Yet here, the government contends that any error was harmless because the

  district court “looked at both proposed [G]uidelines ranges and concluded that it

  would deny the motion under either [G]uidelines range.” Aplee. Br. 11. True, the

  district court stated it would deny relief “whatever the[] result” of the correct

  Guidelines calculation. R. vol. 1, 1663. But “[o]ur court has rejected the notion that

  district courts can insulate sentencing decisions from review by making such

  statements.” United States v. Gieswein, 887 F.3d 1054, 1062–63 (10th Cir. 2018). For

  example, we have found a district court’s alternative holding that “the same sentence

  would be imposed even if the advisory [Guidelines] range was determined to be

  improperly calculated” insufficient to establish that a procedural error in calculating

  a defendant’s Guidelines range was harmless. United States v. Peña-Hermosillo, 522

  F.3d 1108, 1117 (10th Cir. 2008) (quoting R. 70). We explained that “it is hard . . . to

  imagine a case where it would be procedurally reasonable for a district court to

  announce that the same sentence would apply even if correct [G]uidelines

  calculations are so substantially different, without cogent explanation.” Id.; see also

  Gieswein, 887 F.3d at 1062 (giving “little weight to the district court’s statement that

  its conclusion would be the same ‘even if all of the defendant’s objections to the

  presentence report had been successful’”).

        At the same time, procedural error can be harmless in certain “exceptional


                                             13
Appellate Case: 19-6122     Document: 010110664471        Date Filed: 03/30/2022     Page: 14



  instances.” Gieswein, 887 F.3d at 1061. Gieswein was one such “rare” case because

  the district court had offered a “thorough” and “cogent” explanation for the imposed

  sentence. Id. at 1061, 1063. In finding that particular error harmless, though, we

  made it clear that “in the vast majority of cases,” a district court’s pronouncement

  that the same sentence would apply even if the Guidelines calculation was

  substantially different would not be procedurally reasonable. See id. at 1063.

        Here, we agree with the Seventh Circuit that the district court’s error, by its

  very nature, was not harmless; the district court’s exercise of discretion was

  untethered from the correct calculation of Burris’s revised Guidelines range. See

  Blake, 22 F.4th at 642–43. Moreover, the district court’s reasoning that it would deny

  relief regardless of the correct Guidelines calculation does not overcome this

  conclusion. The district court’s explanation that Burris’s original sentence was

  appropriate under the § 3553(a) factors was cursory, especially given the extent of

  the variance between the original and new Guidelines range. See Peña-Hermosillo,

  522 F.3d at 1117. Based on this record, we are not persuaded that the district court’s

  failure to calculate Burris’s correct Guidelines range did not affect its decision to

  deny relief. See Montgomery, 439 F.3d at 1263. Thus, we hold that the government

  has not met its burden to prove harmlessness.

                                        Conclusion

        Under the First Step Act, a district court must begin with a correct calculation

  of the revised Guidelines range prior to deciding, in its discretion, whether to reduce

  a defendant’s sentence. The district court erred by failing do so here. Further, we are


                                             14
Appellate Case: 19-6122    Document: 010110664471       Date Filed: 03/30/2022    Page: 15



  not persuaded, on this record, that the error was harmless. We therefore reverse the

  district court’s order denying Burris’s First Step Act motion and remand for further

  proceedings consistent with this opinion.




                                              15